Citation Nr: 1326471	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant is eligible for VA non-service-connected disability pension benefits. 

2.  Entitlement to service connection for hypertensive arteriosclerotic cardiovascular heart disease.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for dysentery.

5.  Entitlement to service connection for beriberi.

6.  Entitlement to service connection for residuals of a shell fragment wound of the back.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had service in the Philippine Commonwealth Army in service of the United States Army Forces in the Far East (USAFFE) during World War II.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the RO in Manila, Philippines that determined that the appellant is not eligible for VA non-service-connected pension benefits, and denied service connection for hypertensive arteriosclerotic cardiovascular heart disease, malaria, dysentery, beriberi, and residuals of a shell fragment wound of the back.  A timely notice of disagreement was received from the appellant in April 2011 as to all of the above issues.  

In September 2011, a statement of the case was issued only as to the issue of eligibility for VA non-service-connected pension benefits, and the appellant perfected that appeal by filing a timely substantive appeal as to that issue in November 2011.  As the appellant has not received a statement of the case concerning the service connection issues, the Board is remanding these claims for additional procedural development.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertensive arteriosclerotic cardiovascular heart disease, malaria, dysentery, beriberi, and residuals of a shell fragment wound of the back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The appellant's service does not qualify him for non-service-connected pension benefits.


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA non-service-connected pension benefits, under the laws administered by VA.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts regarding entitlement to non-service-connected pension benefits are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA pension benefits.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Here, the appellant seeks entitlement to non-service-connected disability pension benefits.  The law authorizes the payment of non-service-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521. 

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  

Active military, naval, and air service includes active duty.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2012).  Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Active service will be the period certified by the service department.   38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c). 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Here, the National Personnel Records Center has certified that the appellant served with the USAFFE, and had pre-war service from November 2, 1941 to December 7, 1941, beleaguered status from December 8, 1941 to January 11, 1942, was a civilian from January 12, 1942 to February 24, 1945, and in the regular Philippine Commonwealth Army from February 25, 1945 to June 25, 1946.  

However, the law specifically excludes such service mentioned above for purposes of entitlement to non-service-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996). As such, the Board finds that the appellant is not eligible for non-service-connected disability pension benefits.

The appellant contends that he is eligible for VA non-service-connected disability pension benefits, based on his service in the Philippine Army during World War II.  He has submitted affidavits and documents from the Armed Forces of the Philippines showing that he served from July 1, 1937 to December 15, 1937, from January 1, 1938 to June 15, 1938, and was called to active duty on August 28, 1941 and inducted into the USAFFE on September 1, 1941, released from active service in the Philippine Army on June 5, 1946, and had subsequent service in the Philippine Army from 1948 to 1972.  He contends that he was inducted into the USAFFE on September 1, 1941, was separated from his unit in January 1942, and went home to his parents' farm from January 1942 to February 1945, where he was a civilian. 

The appellant has not submitted any information contrary to that provided to and used by the service department in its verification of his service.  In addition, the Board notes that the official documents do not indicate, and the appellant has not contended, that he had any other service that would render him eligible for non-service-connected pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80   (1994); see also 38 C.F.R. § 3.8(a) (2012).  In this case, the law is dispositive, and basic eligibility for non-service-connected pension benefits must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA non-service-connected pension benefits is denied. 


REMAND

In a February 2011 decision, the RO, in pertinent part, denied the appellant's  claims for entitlement to service connection for hypertensive arteriosclerotic cardiovascular heart disease, malaria, dysentery, beriberi, and residuals of a shell fragment wound of the back.  The Board finds that in April 2011, a timely notice of disagreement was received from the appellant as to these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2012).  In this document, entitled "NOTICE OF DISAGREEMENT," the appellant stated that he had malaria, chronic dysentery and beriberi during service, and that he believed he was entitled to "compensation benefit," and requested a VA examination in connection with his service connection claims.  On the same day, he submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in which he claimed service connection for malaria, dysentery, beriberi and a shell fragment wound of the back.  The Board finds that the April 2011 notice of disagreement "can be reasonably construed as disagreement with that [February 2011] determination" which denied the appellant's claims for entitlement to service connection for the above disabilities.  38 C.F.R. § 20.201.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  These claims are being remanded for issuance of a statement of the case and to give the appellant the opportunity to complete an appeal as to the issues of entitlement to service connection for hypertensive arteriosclerotic cardiovascular heart disease, malaria, dysentery, beriberi, and residuals of a shell fragment wound of the back.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue a statement of the case to the appellant, addressing the issues of entitlement to service connection for a hypertensive arteriosclerotic cardiovascular heart disease, malaria, dysentery, beriberi, and residuals of a shell fragment wound of the back.  The appellant must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


